DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The finality of the prior office action dated 12/7/2021 is withdrawn. This office is Non-Final as a result of new ground of rejection.

Claim Status
Claims 1, 3, 7, 9-17, 19, 28-33, and 40 are pending.
Claims 2, 4-6, 8, 18, 20-17, 34-39, and 41 are cancelled.
Claims 3, 9-15, 17, 19, 28-33, and 40 are withdrawn as being directed to a non-elected invention, the election having been made on 1/19/2021.
Claims 1, 7, and 16 have been examined.

Priority
This application is a 371 of PCT/EP2018/063439 filed on 05/23/2018, which claims foreign priority of EP 17172584.9 filed on 05/23/2017.

Withdrawn Rejection
All rejections of record are withdrawn because more relevant prior art references have been identified for new grounds of rejection.

New Ground of Objection
Specification
The disclosure is objected to because of the following informalities: the specification disclosed 8-amino acid Gly-rich linker (GSGSGS) of SEQ ID NO: 2 (p8, line 18-19), but SEQ ID NO: 2, GSGSGS, only consists of 6 amino acids.  
Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “Gly-rich linkers” in claim 1 is a relative term which renders the claim indefinite. The specification provides examples of “Gly-rich linker” peptide sequences (p8, line 17-21). However, the disclosed peptide sequence of GSGSGS (SEQ ID NO: 2) has equal number of Gly and Ser (the ratio of Gly to Ser is 1:1) and the number of glycine residues is not “rich” or more than the number of serine residues within the peptide of SEQ ID NO: 2. Since the term “Gly-rich linkers” is not distinctly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 16 is rejected as depending on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitbart et al. (US 2009/0068207 A1, previously cited ) in view of Sun et al. (US 2014/0221282 A1).
Claim 1 is drawn to an isolated peptide consisting of:
(a) the peptide formula sequence of SEQ ID NO: 51 and 
(b) a poly-Gly or Gly-rich linker at N-and/or C-terminus of SEQ ID NO: 51.
Breitbart et al. teach β2GPI derived peptides of SEQ ID Nos: 25-57315 at various lengths [0301, claim 81]. Breitbart’s peptide SEQ IDs NO: 31 and 83 (see the last page of compared to the claimed peptide formula is shown as follows, reading on the limitation (a). Breitbart et al. teach β2GPI derived peptides can be modified with a linker peptide at the carboxy (C) or amino (N) termini of the peptides [0133]. Breitbart et al. further teach a modification of β2GPI derived peptides comprising addition of a fatty acid, and the like via a linker molecule [0142]. 
Formula
Criteria
SEQ-31
SEQ-83
X1
AVILMFWCPG
I
G
X2
AVILMFWCPG
L
G
X3
AVILMFWCPG
F
M
X4
YTSHKREDQN
S
R
X5
YTSHKREDQN
S
K
X6
F
F
F
X7
AVILMFWCPGYTSHKREDQN
L
I
X8
AVILMFWCPG
C
C


Breitbart et al. do not explicitly teach conjugation of a fatty acid moiety to the peptide via a poly-Gly or Gly-rich linker.
Sun et al. teach a peptide linker more preferably about 1-10 amino acid residues with a majority of amino acids that are sterically unhindered, such as glycine, serine, and alanine linked by a peptide bond. It is also desirable that, if present, a peptidyl linker be selected that avoids rapid proteolytic turn over in circulation in vivo [0159]. Sun et al. teach the preferred linker is GGGGS (SEQ ID NO: 39) or GGGGSGGGGS (SEQ ID NO: 48)[0163] for conjugation of fatty acid or other polymers [0184]. Because both Breitbart et al. and Sun et al. teach a peptide conjugated to a fatty acid moiety via a linker, one of ordinary skill before the effective filing date of this invention would have found it obvious to select Sun’s sterically unhindered linker GGGGS (SEQ ID NO: 39) or GGGGSGGGGS (SEQ ID NO: 48) for conjugation to a fatty acid, reading on the limitation (b).
With respect to claim 7, Sun et al. teach the preferred linker is GGGGS (100% to the instant SEQ ID NO: 61) or GGGGSGGGGS (100% homology to the instant SEQ ID NO: 60)[0163].
With respect to claim 16, Breitbart et al. teach a pharmaceutical composition comprising one or more  beta-glycoprotein-1 (β2GPI)-derived peptides and a pharmaceutically acceptable carrier [0204-0205]. The limitation “to prevent, reduce or inhibit one or more symptoms of antiphospholipid syndrome (APS) in a subject in need thereof” does not limit the composition taught by Breitbart et al. in view of Sun et al.; thus, the limitation is an intended use of the composition.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Breitbart’s β2GPI derived peptides and Sun’s sterically unhindered linkers because (a) Breitbart et al. teach a modification of β2GPI derived peptides comprising addition of a fatty acid and the like via a linker molecule [0142] and (b) Sun et al. teach the use of preferred sterically unhindered linker GGGGS (SEQ ID NO: 39) or GGGGSGGGGS (SEQ ID NO: 48)[0163] for conjugation of fatty acid [0184]. The combination would have reasonable expectation of success because both Breitbart et al. and Sun et al. teach a peptide conjugated to a fatty acid moiety via a linker.
Response to Arguments
Applicant's arguments filed 3/30/3022 have been fully considered but they are not persuasive because the arguments do not apply to the current new ground of rejection based on Breitbart et al. in view of Sun et al. above.

2.	Claims 1, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitbart et al. (US 2009/0068207 A1) in view of Sun et al. (US 2014/0221282 A1) as applied to claims 1, 7, 16, and further in view of STN sequence search (2008, previously cited 5/10/2021).
Claim 1 is drawn to an isolated peptide consisting of:
(a) the peptide formula sequence of SEQ ID NO: 51 and 
(b) a poly-Gly or Gly-rich linker at N-and/or C-terminus of SEQ ID NO: 51.
Breitbart et al. in view of Sun et al. teach a peptide ILFSSFLC-GGGGS for conjugation to a fatty acid as applied to claims 1, 7, and 16 above.
Breitbart et al. teach “BGPI-derived peptides’ are functional homologoues with insertions, deletions, and substitutions which do not affect the biological activity of the peptide [0132], but Breitbart et al. do not explicitly teach a peptide as the elected peptide species ILFASFLC. 

    PNG
    media_image1.png
    92
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    132
    514
    media_image2.png
    Greyscale
STN sequence search teaches the amino acids of Ala, Gly, Pro, Ser, and Thr are functionally similar/equivalent amino acids shown as follows (p11). Because Breitbart et al. teach a β2GPI-derived peptide comprises functional equivalent amino acid substitutions [0132], one of ordinary skill in the art would have been suggested and/or motivated to substitute an S with A, G, P, or T in the β2GPI-derived peptide of ILFSSFLC to generate various analog peptides, reading on the elected peptide species of SEQ ID NO: 30 shown as follows, reading on claims 1, 7, and 16.
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to combine the teachings (Breitbart et al. in view of Sun et al.) with STN’s teaching conservative substitution of S to A because (a) Breitbart et al. teach a β2GPI-derived peptide can be further substituted with one or more functional equivalent amino acids [0132] and (b) STN teaches amino acids Ala and Ser are functionally similar/equivalent amino acids (p11). The combination would have reasonable expectation of success because both Breitbart et al. and STN teach substitution of functionally similar/equivalent amino acids in peptides.
Applicant’s Arguments (Remarks, p4, Sec II)
(i)	First, one of ordinary skill in the art would have to select SEQ ID NO:31 out of Breitbart's "alleged" β-2GPI peptides and make this selection in light of all Breitbart's deficiencies discussed above.
(ii)	One would have to select a substitution mutation from addition, deletion or substitution mutations.
(iii)	Third, one would have to specifically pick the S amino acid residue to substitute among 8 amino acid options in the peptide.
(iv)	One would have to specifically pick A as the conservative substitution.
(v)	Appellant is not claiming just the peptide sequence of SEQ ID NO:51, but also the specifically claimed linker connected to SEQ ID NO:51. This would be an even further selection.
(vi)	There is no reasonable expectation of success from the cited art.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive for the reasons as follows. 
The arguments (i)-(iv) are not persuasive because applicant narrowly interprets Breitbart's teachings of β-2GPI peptides. Breitbart’s β2GPI derived peptides comprise any of the SEQ ID Nos: 25-57315 [0301, claim 81] including Breitbart's SEQ ID NO: 31. Breitbart et al. teach a β2GPI-derived peptide further comprising functional equivalent amino acid substitutions [0132]. STN sequence search is recited to show that the amino acids of Ala, Gly, Pro, Ser, and Thr are 
    PNG
    media_image1.png
    92
    508
    media_image1.png
    Greyscale
functionally similar/equivalent amino acids able to be substituted each other in a peptide (p11). A substitution one amino acid within Breitbart's SEQ ID NO: 31 according to STN’s functional equivalent amino acids is conventional without undue experimentation. Thus, Breitbart et al. in view of Sun et al. and STN is prima facie obvious to the peptides as claimed. Furthermore, applicant failed to provide any data to support the arguments. 
The argument (v) is not persuasive because Breitbart et al. in view of Sun et al. teach this invention. In particular, Sun et al. teach the use of preferred sterically unhindered linker GGGGS (SEQ ID NO: 39) or GGGGSGGGGS (SEQ ID NO: 48)[0163] for peptide conjugation [0184] consistent with Breitbart et al. [0142]. 
The argument (vi) is not persuasive because STN sequence search teaches that the amino acids of Ala, Gly, Pro, Ser, and Thr are functionally similar/equivalent amino acids within a peptide (p11). Thus, there is a reasonable expectation of success for a peptide comprising substitution of a functionally similar/equivalent amino acid because such a substitution do not expect to affect the biological activity of the peptide as suggested by Breitbart et al. [0132].
For at least the reasons above, the arguments are not persuasive.

3.	Claims 1, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitbart et al. (US 2009/0068207 A1) in view of Bacart et al. (Biotechnol. J. 2008; 3: 311-324).
Claim 1 is drawn to an isolated peptide consisting of:
(a) the peptide formula sequence of SEQ ID NO: 51 and 
(b) a poly-Gly or Gly-rich linker at N-and/or C-terminus of SEQ ID NO: 51.
Breitbart et al. teach β2GPI derived peptides of SEQ ID Nos: 25-57315 at various lengths [0301, claim 81]. Breitbart’s peptide SEQ IDs NO: 31 and 83 (see the last page of compared to the claimed peptide formula is shown as follows, reading on the limitation (a). Breitbart et al. teach β2GPI derived peptides can be modified with a linker peptide at the carboxy (C) or amino (N) termini of the peptides [0133]. Breitbart et al. further teach a modification of β2GPI derived peptides comprising addition of a detectable moiety comprising fluorophore or others [0142]. 
Formula
Criteria
SEQ-31
SEQ-83
X1
AVILMFWCPG
I
G
X2
AVILMFWCPG
L
G
X3
AVILMFWCPG
F
M
X4
YTSHKREDQN
S
R
X5
YTSHKREDQN
S
K
X6
F
F
F
X7
AVILMFWCPGYTSHKREDQN
L
I
X8
AVILMFWCPG
C
C


Breitbart et al. do not explicitly teach conjugation of a fluorophore to the peptide via a poly-Gly or Gly-rich linker.

    PNG
    media_image3.png
    406
    535
    media_image3.png
    Greyscale
Bacart et al. teach a protein-fluorophore conjugate as follows (p313, Fig 1B). Bacart et al. teach the energy acceptor is a fluorophore, typically a fluorescent protein (p312, col 1, sec 2.1 Principle). Bacart et al. teach typically N- and C-terminal fusions are used and various peptide linkers are introduced between the donor and acceptor and the protein of interest. Bacart et al. further teach the linker composed of GGGGS or (GGGGS)2 to facilitate proper and independent folding of the two moieties of the fusion proteins (p312, col 2, Sec 2.2). Because Bacart et al. teach the beneficial use of a GGGGS or (GGGGS)2 linker to facilitate proper and independent folding of the two moieties of the fusion proteins, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to select a GGGGS or (GGGGS)2 linker for conjugation to Breitbart’s peptide SEQ ID NO: 31 or 83.
With respect to claim 7, Bacart et al. further teach the linker composed of GGGGS or (GGGGS)2 to facilitate proper and independent folding of the two moieties of the fusion proteins (p312, col 2, Sec 2.2).
With respect to claim 16, Breitbart et al. teach a pharmaceutical composition comprising one or more  beta-glycoprotein-1 (β2GPI)-derived peptides and a pharmaceutically acceptable carrier [0204-0205]. The limitation “to prevent, reduce or inhibit one or more symptoms of antiphospholipid syndrome (APS) in a subject in need thereof” does not limit the composition taught by Breitbart et al. in view of Sun et al.; thus, the limitation is an intended use of the composition.
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to combine Breitbart’s β2GPI derived peptides and Bacart’s linkers because (a) Breitbart et al. teach a modification of β2GPI derived peptides conjugated to a detectable moiety of fluorophore via a linker [0133, 0142] and (b) Bacart et al. teach the beneficial use of a GGGGS or (GGGGS)2 linker to facilitate proper and independent folding of the two conjugated moieties of the fluorophore fusion proteins (p312, col 2, Sec 2.2). The combination would have reasonable expectation of success because both Breitbart et al. and Bacart et al. teach a peptide conjugated to a fluorophore via a linker.
Response to Arguments
Applicant's arguments filed 3/30/3022 have been fully considered but they are not persuasive because the arguments do not apply to the current new ground of rejection based on Breitbart et al. in view of Bacart et al. above.
4.	Claims 1, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breitbart et al. (US 2009/0068207 A1) in view of Bacart et al. (US 2014/0221282 A1) as applied to claims 1, 7, 16, and further in view of STN sequence search (2008, previously cited 5/10/2021).
Claim 1 is drawn to an isolated peptide consisting of:
(a) the peptide formula sequence of SEQ ID NO: 51 and 
(b) a poly-Gly or Gly-rich linker at N-and/or C-terminus of SEQ ID NO: 51.
Breitbart et al. in view of Bacart et al. teach a peptide ILFSSFLC-GGGGS for conjugation to a fluorophore as applied to claims 1, 7, and 16 above.
Breitbart et al. teach “BGPI-derived peptides’ are functional homologoues with insertions, deletions, and substitutions which do not affect the biological activity of the peptide [0132], but Breitbart et al. do not explicitly teach a peptide as the elected peptide species ILFASFLC. 

    PNG
    media_image1.png
    92
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    132
    514
    media_image2.png
    Greyscale
STN sequence search teaches the amino acids of Ala, Gly, Pro, Ser, and Thr are functionally similar/equivalent amino acids shown as follows (p11). Because Breitbart et al. teach a β2GPI-derived peptide comprises functional equivalent amino acid substitutions [0132], one of ordinary skill in the art would have been suggested and/or motivated to substitute an S with A, G, P, or T in the β2GPI-derived peptide of ILFSSFLC to generate various analog peptides, reading on the elected peptide species of SEQ ID NO: 30 shown as follows, reading on claims 1, 7, and 16.
One of ordinary skill in the art before the effective filing date would have been taught and/or motivated to combine the teachings (Breitbart et al. in view of Bacart et al.) with STN’s teaching conservative substitution of S to A because (a) Breitbart et al. teach a β2GPI-derived peptide can be further substituted with one or more functional equivalent amino acids [0132] and (b) STN teaches amino acids Ala and Ser are functionally similar/equivalent amino acids (p11). The combination would have reasonable expectation of success because both Breitbart et al. and STN teach substitution of functionally similar/equivalent amino acids in peptides.
Applicant’s Arguments (Remarks, p4, Sec II)
(i)	First, one of ordinary skill in the art would have to select SEQ ID NO:31 out of Breitbart's "alleged" β-2GPI peptides and make this selection in light of all Breitbart's deficiencies discussed above.
(ii)	One would have to select a substitution mutation from addition, deletion or substitution mutations.
(iii)	Third, one would have to specifically pick the S amino acid residue to substitute among 8 amino acid options in the peptide.
(iv)	One would have to specifically pick A as the conservative substitution.
(v)	Appellant is not claiming just the peptide sequence of SEQ ID NO:51, but also the specifically claimed linker connected to SEQ ID NO:51. This would be an even further selection.
(vi)	There is no reasonable expectation of success from the cited art.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive for the reasons as follows. 
The arguments (i)-(iv) are not persuasive because applicant narrowly interprets Breitbart's teachings of β-2GPI peptides. Breitbart’s β2GPI derived peptides comprise any of the SEQ ID Nos: 25-57315 [0301, claim 81] including Breitbart's SEQ ID NO: 31. Breitbart et al. teach a β2GPI-derived peptide further comprising functional equivalent amino acid substitutions [0132]. STN sequence search is recited to show that the amino acids of Ala, Gly, Pro, Ser, and 
    PNG
    media_image1.png
    92
    508
    media_image1.png
    Greyscale
Thr are functionally similar/equivalent amino acids able to be substituted each other in a peptide (p11). A substitution one amino acid within Breitbart's SEQ ID NO: 31 according to STN’s functional equivalent amino acids is conventional without undue experimentation. Thus, Breitbart et al. in view of Bacart et al. and STN is prima facie obvious to the peptides as claimed. Furthermore, applicant failed to provide any data to support the arguments.
The argument (v) is not persuasive because Breitbart et al. in view of Bacart et al. teach this invention. In particular, Bacart et al. teach the beneficial use of a GGGGS or (GGGGS)2 linker to facilitate proper and independent folding of the two conjugated moieties of the fluorophore fusion proteins (p312, col 2, Sec 2.2). 
The argument (vi) is not persuasive because STN sequence search teaches that the amino acids of Ala, Gly, Pro, Ser, and Thr are functionally similar/equivalent amino acids within a peptide (p11). Thus, there is a reasonable expectation of success for a peptide comprising substitution of a functionally similar/equivalent amino acid because such a substitution do not expect to affect the biological activity of the peptide as suggested by Breitbart et al. [0132].
For at least the reasons above, the arguments are not persuasive.

Allowable Subject Matter
The elected peptide sequence of SEQ ID NO: 62 is free of the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
16-August-2022




/LARRY D RIGGS II/            Supervisory Patent Examiner, Art Unit 1658